Citation Nr: 0909468	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-11 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
type II.

2.	Entitlement to service connection for hypertension, 
secondary to diabetes mellitus, type II.

3.	Entitlement to service connection for 
hypercholesterolemia, secondary to diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the Veteran's case for further development 
in August 2005.

The Veteran has had Travel Board hearings with two different 
Veterans Law Judges in conjunction with this appeal.  The 
first hearing was conducted in May 2005.  A transcript of 
that hearing is associated with the claims file; however, due 
to poor recording quality, that transcript is incomplete.  
The Veteran was informed of this problem in an August 2005 
letter and elected to attend another hearing.  The second 
hearing was conduction in January 2007.  A transcript of the 
hearing is associated with the claims file.  During that 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).  
In such circumstance, a panel of three judges must 
participate in the decision, which must include the Veterans 
Law Judges who had hearings with the Veteran.  See 38 C.F.R. 
§ 20.707 (2008).

The VA appealed the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which held that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  The VA Secretary imposed a stay at the 
Board on the adjudication of all claims for compensation 
based on exposure to herbicides potentially impacted by the 
Veterans Court ruling in Haas v. Nicholson.  As a consequence 
of the holding in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525), the VA Secretary rescinded the stay and directed the 
Board to resume adjudication of the previously stayed claims.  
The Board's review of the Veteran's claim may now proceed.


FINDINGS OF FACT

1.	The information of record establishes that the Veteran did 
not actually serve in the Republic of Vietnam during the 
Vietnam Era; and thus exposure to herbicide agents in 
service is not presumed.

2.	The record evidence establishes that diabetes mellitus 
noted many years after service is not related to the 
Veteran's military service.

3.	The Veteran does not have an underlying service connected 
disability to which his hypertension and 
hypercholesterolemia may be related.


CONCLUSION OF LAW

1.	Diabetes mellitus, type II, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.	Hypertension was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.	Hypercholesterolemia was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  VCAA requires that a 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini II, 18 Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
an August 2001 letter.  This letter informed the Veteran of 
the types of evidence not of record needed to substantiate 
his claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the Veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, private treatment records, articles, prior Board 
decisions and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Service Connection - Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

If a veteran was exposed to an herbicide agent during active 
service and has contracted diabetes mellitus to a degree of 
10 percent at any time after service, the veteran is entitled 
to a presumption of service connection even though there is 
no record of such disease during service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
from February 28, 1961, to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Board notes that "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  The VA General Counsel has determined that 
this regulatory definition, which permits certain personnel 
not actually stationed within the borders of Vietnam to be 
considered to have served in that Republic, requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
the Republic of Vietnam" a veteran must demonstrate actual 
duty or visitation in the Republic of Vietnam; service on a 
deep water vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute "service in the 
Republic of Vietnam" for the purposes of 38 U.S.C.A. § 
101(29)(A) (establishing that the term "Vietnam era" means 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a veteran who served in the Republic 
of Vietnam during that period).  VAOPGCPREC 27-97, 62 Fed. 
Reg. 63604 (1997).  Similarly, in another precedent opinion, 
the VA General Counsel concluded that the term "service in 
Vietnam" under 38 C.F.R. § 3.313 does not include service of 
a Vietnam-era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93, 59 Fed. Reg. 4742 (1994).  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).


Diabetes Mellitus Claim

The Veteran was diagnosed with diabetes mellitus, type II, by 
his private physician in March 2001, more than three decades 
after he left service.

The record indicates that the Veteran served during the 
Vietnam Era, but was not stationed in either the Republic of 
Vietnam or the DMZ in Korea.  The record contains the 
Veteran's service records that show he served in the U.S. Air 
Force at Nakhon Phanom Royal Thai Air Force Base (Nakhon 
Phanom) as a combat information monitor - ground from 
November 1968 to June 1969.  The Veteran contends that he had 
an hour-long stopover in Saigon on his way to Thailand.  
However, the record further indicates that the Veteran's 
claims file, including his service treatment records and 
other military records, is entirely negative for any evidence 
confirming service specifically in the Republic of Vietnam.  
Thus, the Veteran's statement that his service involved duty 
or visitation in the Republic of Vietnam is not supported by 
the record evidence.

Accordingly, with respect to presumptive service connection 
for claims based on the theory of Agent Orange exposure, the 
record evidence shows that the Veteran has been diagnosed 
with diabetes mellitus type II, which is a disease listed 
under 38 C.F.R. § 3.309(e).  However, under 38 C.F.R. § 
3.307(a)(6), the presumption of service connection with 
respect to the Veteran's diabetes mellitus only applies to 
veterans who had actual service in Vietnam.  Although the 
Veteran served during the Vietnam Era, the record evidence 
does not establish that he actually served in country in the 
Republic of Vietnam during that time.  Thus, based on the 
evidence of record, the Veteran may not be presumed to have 
been exposed to herbicide agents in service under 38 U.S.C.A. 
§ 1116(f) and 38 C.F.R. § 3.309(e).  See, e.g., Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Without the requisite 
service, the Veteran's claim is not entitled to the relaxed 
evidentiary requirements promulgated by 38 C.F.R. §§ 3.307 
and 3.309.

Even though the Veteran is not entitled to service connection 
on a presumptive basis, he is not precluded from establishing 
service connection for diabetes mellitus, type II, with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).  As such, the Board has 
considered whether the Veteran is entitled to service 
connection for diabetes mellitus, type II, on a direct basis.

As noted above, the Veteran's medical records show a 
diagnosis of diabetes mellitus, type II.  Therefore, Hickson 
element (1), current disability, has been met.

The second requirement of Hickson is an in-service disease or 
injury.  The Veteran's service treatment records do not 
indicate that the Veteran was diagnosed with or treated for 
diabetes while in service.  His July 1970 separation 
examination notes no abnormality.  The record does not evince 
that this condition was noted during the Veteran's period of 
service or for over thirty years thereafter, nor is there any 
evidence of an in-service disease or injury which 
precipitated his diabetes.  Hickson element (2), therefore, 
has not been met insofar as showing evidence of the initial 
manifestation of diabetes mellitus, type II, in service.

With respect to the alternate requirement of an injury, the 
Board notes the Veteran's contentions that he was exposed to 
herbicides while stationed in Thailand.  In April 2003, in 
response to a request for records search, the U.S. Armed 
Services Center for Unit Records Research (CURR) stated that 
they were unable to document any instance of the Veteran's 
exposure to herbicides, specifically noting:

Our research at this time indicates that herbicides 
were not sprayed near U.S. personnel in Thailand.  
Herbicides were only sprayed in Thailand for test 
purposes in the early and mid 1960s in remote 
jungle areas.  In addition, [the Veteran] is not 
listed on the available rosters of Ranch Hand 
personnel.

Insofar as the Veteran has submitted prior Board decisions in 
support of his claim, the Board initially notes that these 
decisions are of no inherent precedential value.  
Furthermore, one of these decisions erroneously places Nakhon 
Phanom along the Thailand/Vietnam border within four miles of 
the Ho Chi Minh Trail.  As the Veteran noted at his hearing, 
Nakhon Phanom is actually located near Thailand's border with 
Laos as there is no shared border between Thailand and 
Vietnam.  The Ho Chi Minh Trail is near the border of Vietnam 
and Laos.  While the previous Veteran may have benefited from 
an error in geography, the Board is disinclined to compound 
that error by once again disregarding Laos.  The Veteran also 
submitted the Department of Defense Report on Herbicides Used 
Outside of Vietnam, highlighting mentions of herbicide use in 
Thailand.  The noted uses of herbicides in Thailand 
correspond with the uses mentioned in the CURR response.  
Additionally, the Veteran submitted an article entitled 
"Agent Orange in Laos: Documentary Evidence" that discusses 
use of herbicides in Laos, Cambodia, and Southern Thailand.  
The record does not indicate that the Veteran was in any of 
these locations.  The article additionally notes that seven 
UC-123 aircraft were present in Nakhon Phanom in 1970 and 
1971, inferring that they were meant for distribution of 
defoliant.  The article does not present evidence that 
herbicides were actually present at Nakhon Phanom.  The only 
evidence suggesting that the Veteran was exposed to 
herbicides is his own uncorroborated testimony.  Therefore no 
in-service injury has been shown.  Without a verified in-
service incurrance of a disease or injury, this claim cannot 
satisfy the requirements of Hickson element (2), the claim 
fails on this basis.

Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for diabetes 
mellitus.  The benefit sought on appeal is accordingly denied 
since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Secondary Service Connection - Generally

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Hypertension and Hypercholesterolemia Claim

The Veteran seeks secondary service connection for 
hypertension and high cholesterol.  The Veteran was diagnosed 
with hypertension and high cholesterol in March 2001.  
Therefore the first requirement of Wallin is satisfied.

Even with a current diagnosis, these claims would likewise 
fail under the second Wallin requirement because the Veteran 
has not established service connection for the underlying 
disability, diabetes mellitus, type II.  Accordingly, the 
Veteran's claim for secondary service connection for these 
disabilities is without merit legal merit and must be denied 
due the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for hypertension secondary 
to diabetes mellitus, type II, is denied.

Entitlement to service connection for hypercholesterolemia 
secondary to diabetes mellitus, type II, is denied.



			
	            WAYNE M. BRAEUER                                 
R.F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


